Title: From John Adams to James Brackett, 5 February 1819
From: Adams, John
To: Brackett, James



Dear Sir
Quincy Feby. 5th. 1819.

I wrote you a few lines on Jany: 15th. and another on Feby: 2d. but have received no answer to either. I should be glad to receive a candid answer to both. Your two Sons indeed called upon me yesterday but with no answer to my letters. I proposed to them three plans for settling the dispute between us. The first was that your brother Captain Hall & my brother Captain Adams should go upon the spot and view the premises, hear the witnesses & determine the line between us by permanent boundaries and at the same time determine the boundaries between us by permanent marks and if any encroachment has been made upon me to determine the damages that are in equity due to me.
But if this proposal is not satisfactory or has any objections against it I will submit the whole matter to the three deacons or what I should like much better to the three selectmen because I understand the town has elected them to the office of fence viewers & I have a right to appeal to them in their official capacity to determine the question between us on their oaths of office.
I should be glad of some answer or other in writing to these my three letters.
I am Sir your aged & constant friend
John Adams.